CaSe 1:18-cV-17055-.]BS-.]S Document 1 Filed 12/11/18 Page 1 of 9 Page|D: 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

ALYSSA COLUCCI
NO.

VS.
JURY TRIAL DEMANDED
PAT'S PIZZERIA OF NATIONAL
PARK, L.L.C. t/a PAT'S SELECT
NATIONAL PARK

 

CIVIL ACTION COMPLAINT

COMES NOW, Plaintiff, by counsel, and complains of

defendants as follows:

JURISDICTION
l. This Court has jurisdiction ever this matter pursuant
to the Americans With Disabilities Act of 1990, 42 U.S.C.
Section 12111 et seq. (hereinafter “ADA”) and 42 U.S.C. Secticn
ZOOO(e) et seq. cf the Civil Rights Act of 1964 as
amended. This Ccmplaint has been filed within 90 days after

issuance cf a Notice cf Right to Sue by the EEOC.

PARTIES
2. Plaintiff, Alyssa Colucci, is a female, and presently
resides at 801 Wcodiawn Avenue, Nationai Park, NJ 08063.
3. Defendant, Pat’s Pizzeria cf National Park, L.L.C. t/a

Pat's Select Naticnal Park (hereinafter “National Park”), is a

CaSe 1:18-cV-17055-.]BS-.]S Document 1 Filed 12/11/18 Page 2 of 9 Page|D: 2

limited liability company located at 702 Hessian Road, National
Park, NJ 08063.

4. Defendant, Pats Select of Washinqton Township Limited
Liability Company t/a Pats Select Pizza Grill (hereinafter
“Washington Township”), is a limited liability company with a

place of business located at 389 Ganttown Rd., Sewell, NJ 08080.

FACT S

5. Plaintiff suffers from both eczema and allergic Contact
dermatitis both of which are permanent conditions which cause a
sensitivity to cosmetic products.

6. As a result of these skin conditions, plaintiff is
unable to apply make-up to her face or she will develop skin
lesions.

7. Defendants operated as affiliated restaurants in New
Jersey, which jointly employed more than 15 people.

8. Plaintiff commenced employment with defendant National
Park on or about December 5, 2016 as a Server.

9. Plaintiff's hours with defendant National Park were
over 20 hours per week, and she supplemented these hours by
covering for additional shifts.

10. On about September 9, 2017, plaintiff started working
some hours with defendant Washington Township in addition to

hours she worked with defendant National Park.

CaSe 1:18-cV-17055-.]BS-.]S Document 1 Filed 12/11/18 Page 3 of 9 Page|D: 3

11. During her employment with defendants, her supervisors
included Spiro Karolidis (Male owner of both defendants), Poli
Kontos {Male Manager of defendant National Park store), Nico
Karolidis (Male Manager at defendant Washington Township store)
and Ginger (Manager at defendant Washington Township store).

12. In about Mid-October 2017, Mr. Kontos informed
plaintiff that he was told by Mr. Karolidis to tell her that she
needed to start wearing red lipstick.

13. Plaintiff explained to Mr. Kontos that she could not
wear any make-up, because she suffered from the aforementioned
skin conditions which caused her to “break out” if she applied
make-up of any kind to her face.

14. In about October 201?, plaintiff asked to be moved to
the defendant Washington Township store because it was closer to
her home and positions were available there, and defendants
moved her there at about the start of November 201?.

15. After plaintiff started working primarily at the
defendant Washington Township store, her base hours were about
19 per week.

16. Plaintiff supplemented her base hours at the defendant
Washington Township store by doing extra shifts to cover for

Other servers.

CaSe 1:18-cV-17055-.]BS-.]S Document 1 Filed 12/11/18 Page 4 of 9 Page|D: 4

17. Mr. Karolidis was at the defendant Washington Township

store quite frequently and at about the start of December 2017,

he began continually teli plaintiff that she needed to wear

make~up and otherwise improve her appearance based upon what he

wanted.

18. Mr. Karolidis did not require these things of the male

S€I`V€I`S .

19. Tthe first two times Mr. Karolidis approached

plaintiff about wearing make-up, she responded that she was

unable to do so due to her skin ailments.

20. Piaintiff explained to Mr. Karolidis that she could

only wear eyeshadow and mascara and fill in

her eyebrows,

and

that she could not put things on her cheeks or lips because it

would cause her to suffer blisters and dry pouches.

21. Thus, plaintiff made a reasonable
accommodation based upon her permanent skin
22. Despite plaintiff’s reluctance to

Karolidis continued to make weekly comments

request for an

conditions.
wear make-up,

to plaintiff,

as: a) “You need to wear more makeup;” b) “You need to do

hair better;” c) “You need to look like you

are going out

your friends;” and d) “I have better looking girls at the

stores.”

Mr.

such

her

with

other

CaSe 1:18-cV-17055-.]BS-.]S Document 1 Filed 12/11/18 Page 5 of 9 Page|D: 5

23. Plaintiff, who was only 17 years old at the time, was
offended and embarrassed by Mr. Karolidis' offensive statements
regarding her appearance.

24. Despite Mr. Karolidis’ sexist demands to wear make-up
or change her hair style or try to look like the other female
servers and his insults regarding her appearance, plaintiff
adamantly did not comply since she was unable to do so due to
her medical ailments.

25. Mr. Karolidis' sexist demands to plaintiff were based
solely upon her female gender and subjected her to disparate
treatment as compared to her male co-workers.

26. Mr. Karolidis' sexist demands to plaintiff were based
upon his false belief that plaintiff needed to conform to
various female stereotypes (i.e. wear make-up) in order to
attract customers to the store.

27. Mr. Karolidis’ sexist demands had nothing to do with
the operation of his business or the number of customers that
his store serviced.

28. Mr. Karolidis' sexist demands subjected plaintiff to a
hostile work environment based solely upon her female gender.

29. In retaliation of plaintiff's rejection of Mr.
Karolidis’ sexist demands set forth above, between December 2017

and danuary 26, 2018, plaintiff’s hours were siowly reduced

CaSe 1:18-cV-17055-.]BS-.]S Document 1 Filed 12/11/18 Page 6 of 9 Page|D: 6

untii she was eventually completely removed from the work
schedule.

30. When plaintiff asked to be scheduled for more hours,
defendants would only offer her 3-4 hour shifts as a cashier on
Saturday nights with no tips.

31. On January 26, 2018, plaintiff agreed to cover for
another server at the defendant Washington Township store, but
when she arrived, the store manager Ginger sent her home and
told her that: “Nico [Karoiidis} said it’s not busy and we don’t
need you.”

32. After January 26, 2018, plaintiff was no longer put on
the schedule thereafter and thus she was terminated from
employment by defendants.

33. The reason why defendants cut plaintiff's hours and
terminated her employment was because of her sex and gender,
because she rejected defendant’s sexist demands, and because she
was perceived as disabied.

34. Defendants were aware plaintiff suffered from
permanent or chronic skin conditions which made it impossible
for her to wear make-up on her face.

35. Defendants wrongly believed that plaintiff was
permanently disabled from performing her job as a server in

defendants stores due to her inability to wear make-up.

CaSe 1:18-cV-17055-.]BS-.]S Document 1 Filed 12/11/18 Page 7 of 9 Page|D: 7

36. Defendants wrongly perceived that plaintiff suffered
from a disability which prevented her from performing the
essential functions of her job as server.

37. Defendants' conduct violated Title Vll and the ADA
because she was discriminated against and harassed based upon
her female gender and because she was regarded as
disabled.

38. Defendants are vicariously liable for the unlawful
actions or inaction of its agents.

39. Defendants and their agents undertook a course of
conduct toward plaintiff as set forth herein above, and caused
her to be sexually harassed, retaliated against, and terminated
and/or constructively discharged.

40. Plaintiff was subjected to humiliation,
embarrassment, and mental anguish as a consequence of
defendants’ unlawful adverse employment action taken against
her.

41. Plaintiff seeks lost pay, benefits, compensatory
damages for pain and suffering, punitive damages, attorneys’

fees and costs.

COUNT lmTlTLE VII-GENDER DISCRIMINATION
42. Plaintiff repeats paragraphs l-4i as if more fully set

forth herein.

CaSe 1:18-cV-17055-.]BS-.]S Document 1 Filed 12/11/18 Page 8 of 9 Page|D: 8

43. By and through its conduct, defendants violated Title
Vll of the Civil Rights Act of 1964 as amended, 42 U.S.C.
Section 2000er et seq., by intentionally discriminating against
plaintiff, harassing her, reducing her work hours and by

terminating her employment because of her female gender.

COUNT Z-ADA-DISABILITY DISCRIMINATION
44. Plaintiff repeats paragraphs 1-43 as if more fully set
forth herein.
45. By and through its conduct, Defendants violated the
ADA by intentionaliy discriminating against her, harassing her,
reducing her work hours and by terminating her employment

because she was regarded as disabled.

COUNT 3"LAD-GENDER DISCRIMINATION
46. Plaintiff repeats paragraphs i-45 as if more fully set
forth herein.
47. By and through its conduct, Defendants violated the
The New Jersey Law Against Discrimination {N.J.S.A. 10:5-
lZ)(hereinafter “LAD”) by intentionaliy discriminating against
her, harassing her, reducing her work hours and by terminating

her employment because of her female gender.

CaSe 1:18-cV-17055-.]BS-.]S Document 1 Filed 12/11/18 Page 9 of 9 Page|D: 9

CGUNT 4-LAD-DISABILITY Dl SCRIMINAT ION
48. Plaintiff repeats paragraphs 1-4? as if more fully set
forth herein.
49. By and through its conduct, Defendants violated the
LAD by intentionally discriminating against her, harassing her,
reducing her work hours and by terminating her employment
because she was regarded as disabled and because she was

disabled under New Jersey law.

WHEREFORE, Plaintiff demands judgment on Counts 1 through 4
against defendants either individually, jointly or severally in
an amount to be determined by a jury for lost pay and benefits,
pain and suffering, emotional distress, mental anguish, harm to
reputation, punitive damages, costs, reasonable attorney's fees,
the amount of taxes due on any award, and such other relief as

the Court deems just and fair.

Date: December 3, 2018 /s/ Samuel A. Dion

 

Samuei A. Dion, Esq.

Dion & Goldberger

1845 Walnut Street

Suite 1199

Philadelphia, PA 19103
215-546-6033 (tel)
215-546-6269 (fax)
samueldion@aoi.com (email}
Attorneys for Plaintiff

